Citation Nr: 1215398	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-35 018	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a skin disorder, including as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities.

5.  Entitlement to service connection for a disability of the eyes, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION
		
Veteran represented by:	Fred L. Caddell, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971, to include a tour in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.  In July 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

In a July 2011 statement submitted by the Veteran's attorney in August 2011, one of the Veteran's physicians indicated that the Veteran requires regulation of his activities to avoid increased stress which is likely to affect his diabetic condition.  The statement was not accompanied by a waiver of initial RO review.  The Board construes this statement as a claim for an increased disability rating for the Veteran's service-connected diabetes mellitus.  As such the matter is referred to the RO for appropriate action.  

The issues of entitlement to service connection for disability of the eyes and entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Tinnitus was not incurred in service or shown to be otherwise related to the Veteran's service.  

2.  The Veteran's claim for entitlement to service connection for a skin disorder was previously denied in February 1997; he did not appeal this decision.

3.  Evidence received since the February 1997 denial does not tend to support a link between his current skin disorders of stasis dermatitis and venous stasis ulcers of both legs and the Veteran's period of service or any service-connected disability.

4.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was previously denied in February 1997; he did not appeal this decision.

5.  Evidence received since the February 1997 denial does not tend to support a link between current bilateral hearing loss and service or any events therein.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The February 1997 denial of service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Evidence received since the February 1997 denial of service connection for a skin disorder is not material; therefore this decision remains final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The February 1997 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  Evidence received since the February 1997 denial of service connection for bilateral hearing loss is not material; therefore this decision remains final and may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his tinnitus claim and his skin disorder claim in a letter of December 2007, prior to the initial adjudication of the claims.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was informed of these elements with regard to his hearing loss claim in a December 2007 letter.  He was provided this information with regard to his dermatological disability claim in a letter of May 2008.

VA medical records, service treatment records, private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Governing laws and regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicides used in Vietnam provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, for which service connection may be presumed due to an association with exposure to herbicide agents.  They include chloracne or other acneform disease consistent with chloracne and acute or subacute peripheral neuropathy.  However, a note appended to the regulation provides that for purposes of this section of the regulation, the term "acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), Note 2.  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis-service connection

Initially, we observe that generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  Thus, as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

      Tinnitus

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

During a September 1996 VA examination, the Veteran reported an intermittent buzzing tinnitus in both ears, with the right ear worse than the left, which had persisted for approximately ten to twelve years, of unknown etiology.  He judged the tinnitus to be slightly annoying.

VA medical records reflecting the provision of hearing aids to the Veteran are of record and have been reviewed.  These records do not contain any information about the presence or absence of tinnitus, however.  

The Veteran underwent a comprehensive VA audiologic examination in March 2008.  The examiner reviewed the Veteran's VA claims file and his medical records, as well as performing a clinical examination with audiological testing.  Significantly, however, he interviewed the Veteran, during which time the Veteran twice denied experiencing current tinnitus.  The examiner concluded it is less likely that the Veteran acquired the symptom of tinnitus as a consequence of acoustic trauma during service.  In support of his conclusion, the examiner explained, "By [the] Veteran's current history, he does not have this symptom any more.  Even if the symptom was present, no nexus with service appears likely since the onset of the symptom was reported in 1996 as having started during the previous decade." 

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, we assume that the Veteran was experiencing tinnitus in August 2007, when he filed the claim for service connection for tinnitus.  At that point, he asserted that he would hear a buzzing sound about half the time, especially when he was talking on the telephone.  However, by the time he attended the March 2008 VA examination, he reported no longer experiencing tinnitus.  

Therefore, the Board finds the existence of a current disability in August 2007, which had resolved prior to the March 2008 VA examination.  However, the nexus element is not met.  Because the medical records and the Veteran's own statements do not support a finding of continuity of symptomatology involving tinnitus from service until August 2007, continuity of symptomatology cannot serve as the connection between tinnitus and service.  Because the March 2008 VA medical examiner specifically concluded that there was no medical nexus to service, medical opinion does not support a nexus to service either.  No other connection to service is apparent in the evidence of record.  In short, the preponderance of the evidence is against the claim for service connection for tinnitus, and the benefit sought must be denied.

Analysis-previously-denied claims

	Skin disability-stasis dermatitis

Service connection for stasis dermatitis was previously denied in February 1997 on the basis that the disability was not present during service, was not one of the identified disabilities which may be presumed under law to have been caused by herbicide exposure in Vietnam, and that no other connection to service was shown.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, in August 2007, the Veteran filed a claim for a skin disorder as secondary to his service-connected diabetes.  Although this theory of entitlement was not considered by the RO in February 1997, this secondary service connection claim may not be reviewed on a de novo basis unless new and material evidence is presented.  Separate theories in support of a claim for a particular benefit are not equivalent to separate claims, such that a final denial on one theory is a final denial on all theories.  Bingham v. Nicholson, 421 F.3d 1346 (Fed.Cir. 2005).  Thus, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting the veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the veteran's claim under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330 (2008).

Careful review of the August 2008 RO decision and the subsequent August 2009 Statement of the Case reveals that the RO reopened the claim, implicitly finding that new and material evidence had been submitted.  As explained, above, however, the Board is required to make our own determination on this matter.  Barnett.  

Since the February 1997 denial, several relevant pieces of evidence have been added to the file.  Private medical records reflect on-going medical care for stasis dermatitis and venous stasis ulcers affecting both legs.  There is no indication in these records of any relationship between the disease and diabetes.  VA diabetes care reports dated during the previous years reflect no diabetic skin abnormalities.

During a March 2008 VA general medical examination, the veteran reported having itching on his lower legs and red splotches, which he identified as two different processes, for the previous twenty years.  He described the conditions as intermittent in nature.  The examiner noted macular popular ash which devolved into large areas of hypopigmentation and brown pigmented areas which were observed during the examination.  On a different portion of the report, the examiner described the condition as "splotchy areas of discoloration, looking like venous stasis and healed stasis dermatitis.  The color is in patches with hypopigmentation and light brown edges."  A diagnosis of "skin rash of uncertain etiology, probably venous stasis with episodes of stasis dermatitis" was rendered.  The examiner commented that he could not "without mere speculation determine if the current skin condition is due to diabetes.  He has generalized poly neuropathy which can lead to skin ulcers, but there are no active ulcers.  And the skin areas he is pointing out to me appear to be healed stasis dermatitis.  I would suggest a dermatology consult."  

A dermatology consultation was provided in May 2009.  At that time, the Veteran reported he had had a rash on his lower legs for approximately three to four years, involving multiple flare-ups with pain and itching.  Upon physical examination, there were multiple excoriated erythematous patches with some post-inflammatory, hyperpigmentation in the center on the lower legs diffusely.  He had 2+pitting edema of both lower legs.  The examiner indicated that the Veteran had no acne or chloracne and no scars indicative of such.  She provided the following assessment:  

Stasis dermatitis with secondary contact dermatitis versus impetiginization in the past.  It appears to be improved today which would be consist[ent] with a history of wrapping it with Ace bandages to remove the fluid that is irritating the cutaneous structures there.  I also considered diabetic dermopathy in my differential.  However, given that he has such significant pitting edema this is much more unlikely, and also given the location on the posterior legs this is more unlikely.

The examiner also suggested that the Veteran should have an "artery and vein" examination, to evaluate the vascular component of stasis dermatitis, and she noted that often a skin biopsy can differentiate between the alternative diagnoses.  

A vascular examination performed in July 2009 yielded the following opinion:  

It is my medical opinion that [the Veteran's] current vascular problems are not related to diabetes, but rather to his peripheral vascular disease and obesity.  The patient's vascular problems have been ongoing and progressive for the past twenty or thirty years, and his diabetes was just diagnosed approximately eight years ago.  I do believe his diabetes is based on his obesity disorder and I do not believe that his diabetes caused his vascular problems that began many, many years previously.

Upon review, the Board can only conclude that none of the new medical evidence added to the record since the prior denial of service connection in February 1997 tends to raise a reasonable possibility of substantiating the claim.  Even viewed through the most liberal of interpretations, none of the new medical evidence tends to show that the Veteran had a skin disability which was incurred during service, or that could be classified as chloracne or related to chloracne, to support a presumptive grant of service connection as caused by herbicide exposure.  Furthermore, none of the newly-received medical evidence tends to support the Veteran's contention that he has a diabetes-related skin disability.  As all of the medical evidence added to the record since February 1997 is conclusively against the Veteran's claim, it does not raise a reasonable possibility of substantiating the claim, even when viewed through the enabling lens of Shade.  Absent new and material evidence, the prior denial is not reopened and the claim remains denied.

	Bilateral hearing loss

Service connection for bilateral hearing loss was previously denied in February 1997 on the basis that hearing loss pre-existed service and had not undergone any aggravation during service.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO reopened the claim in the August 2008 decision, which is on appeal here, again implicitly finding that new and material evidence had been submitted.  As explained, above, however, the Board is required to make our own determination on this matter.  Barnett.  

Since the 1997 decision, the Veteran has resubmitted his own credible contentions that he experienced significant acoustic trauma during service in the course of his military duties.  VA treatment records reflecting the prescription and provision of hearing aids have been associated with the record, demonstrating that he in fact has current bilateral hearing loss.  Most significantly, however, the Veteran underwent a March 2008 VA audiological examination.  The examiner reviewed the Veteran's VA claims file and his medical records, as well as performing a clinical examination with audiological testing.  The pertinent portion of this report is as follows:

The [Veterans'] 1969 enlistment physical recorded a mild, 30 dB loss in the right ear at 4000 Hz and a moderately severe loss in the left ear at 6000 Hz.  The Rudmose recording for the enlistment physical was in the service medical records.  It does not appear to be a valid recording.  (Note:  The examiner once taught nurses and audiometric technicians how to test with Rudmose type equipment and is very experienced in what qualifies as a good, valid test, and what does not.)  At discharge in 1970, pure tone thresholds were within clinical normal limits.  Veteran marked that he had hearing problems on his discharge medical history form.  The only other test of record was a 1996 [compensation and pension] hearing test done by the VA [Medical Center, Little Rock].  It recorded a bilateral severe to profound right high frequency loss and a moderately severe to severe left high frequency loss.  

The examiner rendered diagnoses of progressive right sensorineural hearing impairment of unknown etiology and stable high frequency left hear hearing loss, and rendered the opinion that it is less likely the Veteran acquired a hearing impairment as a consequence of acoustic trauma during service.  To support the opinion, the examiner provided this explanation:  

The discharge hearing test was within clinical normal limits.  The existence of a pre-existing condition is debatable based on the enlistment physical.  The discharge test was done while Veteran was on medical hold so it was either done at an Army hospital or the troop medical facility.  The discharge test is more likely as not a valid and accurate record of pure tone thresholds.  There has been a significant progress[ion] of loss in the right ear since the 1996 [VA examination].  Continued noise exposure from firing a handgun is the suspected cause.

In short, the report of this 2008 VA examination tends to repudiate one aspect of the prior denial of service connection.  The 2008 examiner, who has established his credentials in the quotations above, questioned the findings of pre-existing hearing loss on the Veteran's enlistment physical examination report, and concluded that the Veteran's hearing was normal at the time of entrance.  The Board finds his explanation to be reasonable and credible, as it is based upon a thorough review and interpretation of the evidence of record in light of the examiner's demonstrated expertise in such matters.  Because the prior RO decision found that the Veteran's hearing loss had pre-existed service, this examination report is new because it was not previously of record.  Although the examiner's conclusions relate to an unestablished fact, in that the RO had previously not considered the Veteran's hearing loss to have been normal upon his entrance into service; the report does not raise a reasonable possibility of substantiating the claim, because the examiner concluded that the Veteran's hearing loss was not incurred during service.  

Essentially, in 1997, the RO relied upon the normal hearing acuity test results upon the Veteran's discharge from service in denying the claim for service connection for hearing loss.  The 2008 report provides what appears to be a better, more sophisticated explanation interpreting the differing reports from the Veteran's period of service.  However, the fundamental basis for the denial of service connection does not change with the better explanation.  Because the Veteran's hearing acuity was shown to be within normal limits upon discharge from service, service connection is not warranted.  Thus, the new evidence added to the record since the final denial in 1997 does not change the fundamental reason for the denial, and does not raise a reasonable possibility of substantiating the claim, even when viewed through the enabling lens of Shade.  Absent new and material evidence, the prior denial is not reopened and the claim remains denied.

ORDER

Service connection for tinnitus is denied.

New and material evidence not having been submitted, the claim for entitlement to service connection for a skin disorder is not reopened.

New and material evidence not having been submitted, the claim for entitlement to service connection for bilateral hearing loss is not reopened.


REMAND

With regard to the issue of whether new and material evidence sufficient to reopen the previously-denied claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board finds that procedural due process dictates a remand of this issue.  

Service connection for peripheral neuropathy was most recently denied in September 2003 on the basis that the Veteran did not have a current disability involving peripheral neuropathy.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In August 2011, the Veteran's attorney submitted a July 2011 statement from a private physician directly to the Board.  No waiver of RO review was included however.  The statement pertained mostly to the Veteran's requirement of regulation of his activities due to diabetes, however, it also included a list of the Veteran's diagnoses.  One of the diagnoses on the list is that of peripheral neuropathy.  Because this medical diagnosis tends to show the Veteran has peripheral neuropathy, the very point upon which the prior final denial rested, it is clearly relevant to the Veteran's attempt to reopen the previously-denied claim.  Because the RO has not yet had the opportunity to review this statement in the context of the record, it would be premature for the Board to address it at this point.  Therefore, remand is warranted for the RO to render an initial determination as to whether this physician's statement constitutes new and material evidence sufficient to reopen the previously-denied claim.

The Veteran contends he has a disability involving his eyes which he asserts is secondary to his service-connected diabetes and he requests service connection on a secondary basis.  The medical evidence of record reflects several diagnoses involving his eyes:  mild nuclear sclerotic cataracts of both eyes, mild non-exudative macular degeneration of his left eye, and a related/alternative diagnosis of dry age-related macular degeneration.  

A private treatment note from a doctor of osteopathy, dated in April 2009, reflects a diagnosis of retinopathy, and indicates that retinopathy may result from diabetes.

The Veteran's VA treatment reports reflect that he undergoes regular eye checks for diabetic retinopathy; all of which have been negative.  He has undergone three VA examinations by an optometrist for the purpose of identifying any medical link between his diabetes and a currently-shown eye disability.  One of these examination reports, dated in March 2008 yielded the clear medical opinion that his cataracts are unrelated to his diabetes.  The other two reports, however, contain somewhat confusing information regarding the Veteran's diabetes.  

The Veteran underwent a VA optometric examination in March 2008.  The report of this examination reflects a diagnosis of mild nuclear sclerotic cataracts in both eyes.  The examiner concluded the report with the following comments:  diagnosis:  1.  Diabetes with no evidence of diabetic related eye disease.  Problem associated with diagnosis:  diabetic eye condition."  Similarly, a comprehensive examination in July 2010 yielded the diagnosis of 1) diabetes without ocular complications and 2) mild non-exudative macular degeneration left eye, not related to diabetes.  Again, however the very next line of the examination report reads, "problem associated with diagnosis:  diabetic eye disease."  

While it would seem logical to interpret the conclusions embodied in both examination reports as reflecting the examiner's opinion that the Veteran has no eye complications from his diabetes; the notations of a diabetic eye condition or diabetic eye disease as a problem associated with the diagnosis, which occur on both reports cannot be ignored.  The Board lacks the medical expertise to reconcile these differential pieces of information.  Therefore, upon remand, further medical opinion to clarify these conflicting reports should be obtained.

It is important to emphasize that any eye impairment which is medically linked to the Veteran's service-connected diabetes (or otherwise to his active service, although such is not contended) should be service-connected.  Therefore, it is crucial that clear medical opinion evidence is obtained, so that the Veteran can be granted all benefits to which he is entitled under law. 

Lastly, we note that because the Veteran continues to receive diabetic care from the VA, including regular eye checks, his VA medical records should be updated for the file upon remand.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran from May 2011 through the present by the VA Medical Center in Fayetteville, Arkansas, and related facilities for inclusion in his claims file.  

2.  The Veteran's claims file should be provided to the VA examiner who performed the March 2008 and July 2010 VA optometric examinations, or if he is unavailable, to another examiner with comparable qualifications.  The examiner is requested to provide a written opinion addressing the inconsistencies set forth above which are reflected in both of the examination reports.  A clear explanation for the apparently-conflicting conclusions that the Veteran has no diabetes-related eye complications but that he has associated diabetic eye disease should be provided.  The complete rationale for all conclusions expressed should be fully-explained.  

If the examiner deems that further clinical examination and/or testing of the Veteran would be helpful, then such examination and/or testing should be scheduled.

3.  After the development requested above has been completed, the RO should again review the record, to include all evidence added since the May 2011 Supplemental Statement of the Case.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


